Case 8:20-cv-02005-TPB-AEP Document 7 Filed 09/02/20 Page 1 of 5 PageID 159




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

Carlos Bello Nogueda,
 a/k/a Karla Bello,

                    Plaintiff,
                                                     Case No. 8:20-cv-02005-TPB-AEP
vs.

Robert A. Gualtieri, et al.,

                    Defendants.
                                  /

              MOTION OF THE PINELLAS COUNTY SHERIFF’S
              OFFICE TO DISMISS PLAINTIFF’S COMPLAINT

      The Pinellas County Sheriff’s Office moves to dismiss for failure to state a

claim on which relief can be granted under Fed. R. Civ. P. 12(b)(6) because the

PCSO is not a legal entity. It cannot be sued.

                               MEMORANDUM OF LAW

I.    RELEVANT BACKGROUND

      This is a § 1983 lawsuit against Pinellas County Sheriff Bob Gualtieri and

fourteen other defendants in which the plaintiff seeks redress for wrongs that

allegedly befell her while incarcerated in the Pinellas County Jail. Among those sued

is the “Pinellas County Sheriff’s Office,” which the plaintiff identifies in her

complaint as a separate and distinct entity from the Sheriff in his official capacity.

Compare Dkt. 1, at 3 ¶ 5, with id. ¶ 7. Specifically, the plaintiff claims that “PCSO is

a political subdivision of the State of Florida with the capacity to sue and be sued,
Case 8:20-cv-02005-TPB-AEP Document 7 Filed 09/02/20 Page 2 of 5 PageID 160




and which operates the Pinellas County Jail.” Id. ¶ 7. As explained below, this

Court has repeatedly and consistently found that, as a matter of law, there is no such

thing under Florida law as a sheriff’s “office” or “department.” The PCSO must be

dismissed.1

II.   STANDARD OF REVIEW — MOTION TO DISMISS

      To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint

must contain more than “labels and conclusions[;] a formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 677

(2009) (internal quotation omitted) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

545 (2007)). Furthermore, although the well-pled allegations in the complaint are

“viewed in the light most favorable to the plaintiff,” Watts v. Florida Int’l Univ., 495

F.3d 1289, 1295 (11th Cir. 2007), “factual allegations must be enough to raise a right

to relief above the speculative level.” Twombly, 550 U.S. at 555. “Where a

complaint pleads facts that are merely consistent with a defendant’s liability, it stops

short of the line between possibility and plausibility of entitlement to relief.” Iqbal,

556 U.S. at 677 (internal quotation omitted). Even if the facts are well-pled, the

court cannot “infer more than the mere possibility of misconduct” if the complaint

merely alleges and does not “show” that the pleader is entitled to relief. Id. at 678.


      1
         The plaintiff also separately sued “Pinellas County.” Dkt. 1, at 3 ¶ 6. Under
Florida law the Sheriff, not the County, operates the jail. Pinellas County Ord. § 74-
61(b)(1) (“As provided for in F.S. § 951.06, the Pinellas County sheriff is hereby
designated as the chief correctional officer.”). See Fla. Stat. § 951.06 (providing that
county commission shall designate chief correctional officer); Fla. Stat. § 951.061
(county may designate sheriff as chief correctional officer).
                                            2
Case 8:20-cv-02005-TPB-AEP Document 7 Filed 09/02/20 Page 3 of 5 PageID 161




       Although a court must generally accept all factual allegations in a complaint

as true, it need not accept “conclusory allegations and unwarranted deductions of

fact.” South Fla. Water Mgmt. Dist. v. Montalvo, 84 F.3d 402, 408 n.10 (11th Cir.

1996) (“As a general rule, conclusory allegations and unwarranted deductions of fact

are not admitted as true in a motion to dismiss.”). “[B]ald assertions and

conclusions of law will not suffice.” Leeds v. Meltz, 85 F.3d 51, 53 (2d Cir. 1996).

III.   THE PINELLAS COUNTY SHERIFF’S OFFICE MUST BE
       DISMISSED BECAUSE IT IS NOT A LEGAL ENTITY

       The capacity to be sued in federal court is governed by the law of the state in

which the court is located. Dean v. Barber, 951 F.2d 1210, 1214 (11th Cir. 1992)

(citing Fed. R. Civ. P. 17(b)). Under Florida law, there are constitutionally created

political subdivisions called “counties” and separately created constitutional officers,

including a sheriff. Fla. Const. Art. VIII, §§ 1(a) & (d). See also Fla. Stat. ch. 30

(delineating the powers of the Sheriff, who is an individual, constitutional

officeholder). However, under Florida law, “no provision is made constitutionally

or statutorily for a ‘Sheriff’s Office’ as a separate legal entity, as an agency of the

county, or as a corporate entity, nor is a Sheriff’s Office or Department given

authority to be sued in such a name.” Oates v. Jackson County Sheriff’s Office, No.

5:09-cv-303, 2010 WL 785657, at *2 (N.D. Fla. Mar. 4, 2010). See Dean, 951 F.2d

at 1214 (“Sheriff’s departments . . . are not usually considered legal entities subject to

suit.”); Evans v. Monroe County Sheriff’s Dep’t, 148 Fed. Appx. 902, 903 (11th Cir.

2005) (“[T]he Sheriff’s Department was not a legal entity subject to suit.”).

                                             3
Case 8:20-cv-02005-TPB-AEP Document 7 Filed 09/02/20 Page 4 of 5 PageID 162




      Consistent with the Eleventh Circuit’s holding in Dean, this Court has

repeatedly found that a sheriff’s office — and, specifically, the Pinellas County

Sheriff’s Office — is not “an entity susceptible to suit.” Roberson v. Pinellas County

Sheriff’s Office, No. 8:17-cv-1380-T-23MAP, 2018 WL 1877458, at *1 (M.D. Fla.

Apr. 19, 2018) (Merryday, J.). See Russo v. Chronister, No. 8:20-cv-260-T-60AAS,

2020 WL 5106685, at *2 (M.D. Fla. Aug. 31, 2020) (Jung, J.) (“Because a sheriff’s

office lacks the legal capacity to be sued under Florida law, the claim against the

Pinellas County Sheriff’s Office is dismissed.”). Accord Mann v. Hillsborough

County Sheriff’s Office, 946 F. Supp. 962, 970-71 (M.D. Fla. 1996) (finding that

“Hillsborough County Sheriff’s Office” was not a legal entity capable of being sued);

Paylan v. Bondi, No. 8:15-cv-1366, 2016 WL 7131585, at *11 (M.D. Fla. Mar. 7,

2016) (“[T]he Hillsborough County Sheriff’s Office is an improper party.”) (Porcelli,

M.J.). Accordingly, the Court should dismiss the Pinellas County Sheriff’s Office

from this case for failure to state a claim on which relief can be granted.

                                                Respectfully submitted,

                                                /s/ Paul G. Rozelle
                                                Paul G. Rozelle
                                                FBN: 75948
                                                10750 Ulmerton Road
                                                Largo, FL 33778
                                                Telephone: (727) 582-6274
                                                Facsimile: (727) 582-6459
                                                prozelle@pcsonet.com
                                                amarcott1@pcsonet.com
                                                Attorney for the Pinellas County
                                                Sheriff’s Office



                                            4
Case 8:20-cv-02005-TPB-AEP Document 7 Filed 09/02/20 Page 5 of 5 PageID 163




                         CERTIFICATE OF SERVICE

      On September 2, 2020, I electronically filed the foregoing with the Clerk of
the Court by using the CM/ECF system, which will send a notice of electronic filing
to counsel of record.

                                             /s/ Paul G. Rozelle




                                        5
